Case 0:20-cv-60416-AMC Document 116-12 Entered on FLSD Docket 09/03/2021 Page 1 of 8




                    EXHIBIT 150
Case 0:20-cv-60416-AMC Document 116-12 Entered on FLSD Docket 09/03/2021 Page 2 of 8

                                   ATTORNEYS EYES ONLY

                                                                      Page 75

    1                      UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
    2
                       CASE NO.:    20-60416-CIV-CANNON/HUNT
    3
    4
    5       TOCMAIL, INC., a Florida
            corporation,
    6
                        Plaintiff,
    7       v.
    8       MICROSOFT CORPORATION, a
            Washington corporation,
    9
                        Defendant.
   10       ____________________________/
   11
                                              Monday, March 29, 2021
   12                                         12:32 p.m. - 5:26 p.m. EST
   13
   14                  ATTORNEYS' EYES ONLY EXCERPT OF THE
   15      VIDEOTAPED DEPOSITION TAKEN BY REMOTE VIDEOCONFERENCE OF
   16                              ABHIJEET HATEKAR
   17                               Pages 75 - 183
   18
   19
   20
   21             Taken on behalf of the Plaintiff before Yvonne
   22      Corrigan, RPR, CRR, Notary Public in and for the State
   23      of Florida at Large, pursuant to Notice of Videotaped
   24      Deposition in the above cause.
   25

                                     Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 116-12 Entered on FLSD Docket 09/03/2021 Page 3 of 8

                                   ATTORNEYS EYES ONLY

                                                                      Page 76

    1       1     APPEARANCES:
    2       2
    3       3     ATTORNEY FOR PLAINTIFF
    4       4          JOSHUA D. MARTIN, ESQUIRE
                         Johnson & Martin, P.A.
    5       5            500 W. Cypress Creek Road
                         Suite 430
    6       6            Fort Lauderdale, Florida 33309
                         josh.martin@johnsonmartinlaw.com
    7       7            (954) 790-6699
    8       8
    9       9     ATTORNEY FOR DEFENDANT
   10      10          RENE A. TREVINO, ESQUIRE
                         Greenberg Traurig, LLC
   11      11            1000 Louisiana Street
                         Suite 1700
   12      12            Houston, Texas 77002
                         trevinor@gtlaw.com
   13      13            (713) 374-3541
   14      14
   15      15     Also Present:    Rachel Hymel
                                   Michael Wood
   16      16                      Aaron Wolke
                                   Brad Thompson, Videographer
   17      17
   18      18
   19      19
   20                      *** ALL ATTENDEES APPEARED REMOTELY ***
   21      21
   22      22                                 * * * * *
   23      23
   24      24
   25      25

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 116-12 Entered on FLSD Docket 09/03/2021 Page 4 of 8

                                   ATTORNEYS EYES ONLY

                                                                       Page 77

    1                               EXHIBITS
    2      NUMBER           DESCRIPTION                         PAGE
    3      Exhibit 11   Email chain dated ........................80
                        4/30/19-Subject: RE: Proxy
    4                   effectiveness report- BATES
                        MSFT_TOC00065791-MSFT_TOC00065794
    5
           Exhibit 12   Email chain dated ........................87
    6                   4/27/20-Subject: RE: Red
                        Flag/Adani/Phishing
    7                   emails-Escalations- BATES
                        MSFT_TOC00110686-MSFT_TOC00110695
    8
           Exhibit 13   Email chain dated .......................102
    9                   10/31/20-Subject: Fwd: Microsoft
                        Private Test- BATES
   10                   MSFT_TOC00003615-MSFT_TOC00003628
   11      Exhibit 14   Email chain dated .......................110
                        11/16/20-Subject: RE: Proxify
   12                   budgeting- BATES
                        MSFT_TOC00063779-MSFT_TOC00063784
   13
           Exhibit 15   Email chain dated .......................121
   14                   8/28/18-Subject: RE: Review
                        initial plan for network evasion-
   15                   BATES
                        MSFT_TOC00063940-MSFT_TOC00063941
   16
           Exhibit 16   Email chain dated .......................125
   17                   4/24/20-Subject: RE: Fe Scenario:
                        BYO-VPN- BATES
   18                   MSFT_TOC00128009-MSFT_TOC00128010
   19      Exhibit 17   Email chain dated .......................127
                        10/17/19-Subject: Fwd: Phish
   20                   Campaign using IP Evasion
                        ([EVASION]-Phishing URL redirects
   21                   to clean site on detonation.)-
                        BATES
   22                   MSFT_TOC00129545-MSFT_TOC00129551
   23
   24
   25

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 116-12 Entered on FLSD Docket 09/03/2021 Page 5 of 8

                                   ATTORNEYS EYES ONLY

                                                                       Page 78

    1                               EXHIBITS
    2      NUMBER           DESCRIPTION                         PAGE
    3      Exhibit 18   Email chain dated 12/17/20-Subject: .....135
                        RE: COGs play | Enable GEO evasion
    4                   defense for S500 customers by
                        default- BATES MSFT_TOC00120982
    5
           Exhibit 19   Email dated 9/19/16-Subject: FYI ........139
    6                   Bharat/ScottGu Update- BATES
                        MSFT_TOC00257923-MSFT_TOC00257925
    7
           Exhibit 20   Exchange Online ATP-Overview & ..........145
    8                   Test Guide - BATES
                        MSFT_TOC00084640-MSFT-TOC00084643
    9
           Exhibit 21   Email dated 7/9/20-Subject: Sonar .......146
   10                   Anti-evasion deck- BATES
                        MSFT_TOC00258218
   11
           Exhibit 22   Sanbox Anti-Evasion Plan Review .........146
   12                   PowerPoint
   13      Exhibit 23   Email chain dated .......................155
                        5/23/19-Subject: RE: New mobile
   14                   phishing method-inspection bar-
                        BATES
   15                   MSFT_TOC00240319-MSFT_TOC00240322
   16      Exhibit 24   2019 IEEE article- BATES ................159
                        MSFT_TOC00240323-MSFT_TOC00240340
   17
           Exhibit 25   Email chain dated 1/5/17-Subject: .......160
   18                   FW: Metting notes and
                        requirements attach-RE: malware
   19                   detection IP blocks- BATES
                        MSFT_TOC00255249
   20
           Exhibit 26   Document entitled "Geo_Evasion ..........161
   21                   Countermeasures Scenario Overview
                        & Requirements - BATES
   22                   MSFT_TOC00255250
   23      Exhibit 27   Email chain dated .......................162
                        10/30/20-Subject: RE: Proof
   24                   Point/O365-ATP gaps discussion-
                        BATES
   25                   MSFT_TOC00111738-MSFT_TOC00111745

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 116-12 Entered on FLSD Docket 09/03/2021 Page 6 of 8

                                   ATTORNEYS EYES ONLY

                                                                      Page 79

    1                                   EXHIBITS
    2      NUMBER             DESCRIPTION                                  PAGE
    3      Exhibit 28    Email chain dated 4/7/20- ...............170
                         Subject: BP Anti-GeoEvasion
    4                    POC-Traffic routing through their
                         own servers- BATES
    5                    MSFT_TOC00304361-MSFT_TOC00304362
    6      Exhibit 29    Microsoft Crawler research paper- .......171
                         BATES
    7                    MSFT_TOC00304363-MFST_TOC00030436
                         6
    8
    9
   10
   11                                  * * * * *
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 116-12 Entered on FLSD Docket 09/03/2021 Page 7 of 8

                                   ATTORNEYS EYES ONLY

                                                                         Page 95

    1             Q.    Okay.   So how would the Zscaler method be one
    2      way to combat IP evasion?
    3             A.    So Zscaler -- the customer is already routing
    4      their traffic through Zscaler network.                So attacker has
    5      no mean to know that, you know, whether the traffic is
    6      coming from, let's say, in this particular example,
    7      Adani, because their traffic is coming from Zscaler.                So
    8      what they will see is Zscaler IP space, there is no
    9      Adani IP space, if Adani's Zscaler's customer.
   10                   And if we are -- if Adani is also ATP
   11      customer, then what we are seeing is instead of routing
   12      from Microsoft IP rangers, just route it to Zscaler
   13      ranges.     Customer has no way to know whether it is
   14      coming from Adani's IP space or Microsoft IP space --
   15      sorry, Adani's IP space or not, because for them, it is
   16      always coming from Zscaler and we are also routing
   17      through Zscaler.      So we are just morphing into that
   18      traffic.
   19             Q.    Okay.   So the attackers can't see the
   20      Microsoft IP address?
   21             A.    Yes, they won't be able to see it.
   22                   MR. MARTIN:     Aaron, can you go to the next
   23             page.
   24                   MR. TREVINO:      Josh, you have been going a
   25             little over an hour.         Before you get into a

                                      Veritext Legal Solutions
        800-726-7007                                                        305-376-8800
Case 0:20-cv-60416-AMC Document 116-12 Entered on FLSD Docket 09/03/2021 Page 8 of 8
